                    UNITED STATES DISTRICT COURT
                 WESTERN DISTRICT OF NORTH CAROLINA
                        STATESVILLE DIVISION
                          5:19-cv-00092-FDW

RODNEY ELROY COBBS,         )
                            )
              Plaintiff,    )
                            )
vs.                         )
                            )
                            )                            ORDER
                            )
MEREDITH RAE ELLINGTON, )
et al.,                     )
                            )
              Defendants.   )
___________________________ )

       THIS MATTER is before the Court on initial review of Plaintiff’s Second

Amended Complaint, filed under 42 U.S.C. § 1983. [Doc. 26]. See 28 U.S.C.

§§ 1915(e)(2); 1915A. Plaintiff is proceeding in forma pauperis.1 [Doc. 9].

I.     BACKGROUND

       Pro se Plaintiff Rodney Elroy Cobbs (“Plaintiff”) was previously

incarcerated at Alexander Correctional Institution (“Alexander”) located in

Taylorsville,    North     Carolina,     and    Johnston       Correctional      Institution




1
 Plaintiff originally filed this action in the Eastern District of North Carolina on November
28, 2018 by way of a letter that was received by the Clerk of that Court. [Doc. 1]. On
January 18, 2019, the Plaintiff filed a Complaint on the “proper form” in the Eastern
District. [Doc. 6]. On July 9, 2019, the Honorable James C. Dever, III, United States
District Judge, ordered the case be transferred to this Court. [Doc. 10].


         Case 5:19-cv-00092-MR Document 27 Filed 07/28/20 Page 1 of 8
(“Johnston”) located in Smithfield, North Carolina.2 Plaintiff filed this action

on November 28, 2018, pursuant to 42 U.S.C. § 1983, naming the following

as Defendants in their individual and official capacities: (1) John Doe 1,

identified as the Facility ADA Coordinator at Alexander; and (2) John Doe 2,

identified as the Division ADA Coordinator for the North Carolina Department

of Public Safety (NCDPS) located in Raleigh, NC. [Doc. 1 at 3].

         Plaintiff claimed that Defendants violated his rights under the

Americans with Disabilities Act (ADA) by failing to provide the Plaintiff, who

is disabled, with reasonable accommodation in Good Time Credit program

assignments to enable Plaintiff to receive time credits. [Doc. 1].

         Plaintiff’s action, as amended in the Eastern District, survived initial

review in this Court under 28 U.S.C. §§ 1915(e) and 1915A. [Doc. 15]. The

NCDPS identified one of the Doe Defendants as Meredith Rae Ellington.

[See Doc. 19 at 1]. The NCDPS was unable to identify other ADA staff who

may have worked on Plaintiff’s case. [Doc. 18]. On March 9, 2020, Plaintiff

filed an Amended Complaint in which he omitted his claim against Defendant

Ellington and added claims against Defendants Kenneth Lassiter, Todd

Ishee, Elaine Marshall, Erik A. Hooks, Steven Waddell, Keith Whitener,

Roderick Watson, Roy Cooper, and Chris Batton. [Doc. 24]. The Court


2
    It appears Plaintiff was released from prison on October 28, 2019. [See Doc. 17].
                                              2

            Case 5:19-cv-00092-MR Document 27 Filed 07/28/20 Page 2 of 8
reviewed Plaintiff’s Amended Complaint and determined that Plaintiff failed

to state a claim for relief against any Defendant.3 [Doc. 25]. The Court,

therefore, allowed Plaintiff thirty (30) days to amend his Complaint “in

accordance with this Order.” [Id.]. In this Order, the Court cautioned Plaintiff

that, in his amended complaint, he “must allege how each individual

Defendant personally participated in the alleged violations of constitutional

rights.” [Doc. 25 at 4, (emphasis in original)].

       On May 21, 2020, Plaintiff filed his Second Amended Complaint, which

is now before the Court for initial review. [Doc. 26]. In his Second Amended

Complaint, Plaintiff names as Defendants the following: (1) the NCDPS; (2)

ADA Coordinators at “Alexander Minimum Correctional;” (3) ADA

Coordinators at “Johnston Correctional;” and (4) Meredith Rae Ellington,

identified as an ADA Coordinator. [Id. at 2-3]. Plaintiff alleges as follows:

              Before entering into Prison I was diagnose as being
              100% disable, and receiving a check from the Social
              Security Administration. After arriving in Prison I was
              seen by doctors at Central Prison in Raleigh, N.C. I
              was seen by doctors at Alexander Correctional,
              Taylorsville, N.C. I was seen by doctors at UNC
              Chapel Hill, N.C. After all my X-Ray’s the ADA
              Coordinators at these facility still denied my Federal
              Rights under the American with Disabilities Act
3
  The Court also found that venue for Plaintiff’s claims against Defendants Watson and
Batton did not lie in this District. [Doc. 25 at 4-5 (citing 28 U.S.C. § 1391(b)]. Plaintiff’s
claims against them appeared to arise from alleged deliberate indifference to Plaintiff’s
serious medical needs while he was housed at Johnston Correctional Institution located
in Smithfield, North Carolina. [Id.].
                                              3

         Case 5:19-cv-00092-MR Document 27 Filed 07/28/20 Page 3 of 8
              (ADA)

              Additional, However, I was apart of the judicial
              system (Department of Public Safety) Laws of the
              United States, and the State of North Carolina. Upon
              my incarceration my Federal Rights was violated
              under the (ADA) All American Disability Act

              Therefore; before entering in the judicial system I
              was (100%) one hundred percent disable, Receiving
              disability check or supplements from the Federal
              Government, Each institution governing the State of
              North Carolina concerning People of any disabilities
              is entitled to receive gain time to meet the minimum
              requirement of your minimum release date per
              Federal law. I was deprive of the Federal Law that
              was enactive, with malice and deliberately I had to
              take various jobs of my incarceration to (1-) stoop (2-
              ) bend (3-) climb (4-) walk (5-) carry (6-) twist (7-)
              turn, yet all these incapabilities because my injury
              fought to meet my minimum to be release, and surely
              my medical X-Rays qualify me for (ADA) American
              Disabilities Act. By Law I was award the gain time,
              But ready to be release monetary be awarded. So [I]
              was deprive of all credit concerning the (ADA) gain
              time, I did not receive it.4

[Doc. 26 at 4-6 (errors uncorrected)]. Plaintiff alleges that these violations

occurred at Alexander on 10/26/2017, 12/7/2017, and 3/27/2018 and at

Johnston on 10/8/2018, 1/19/2019, 7/15/2019, and 10/2/2019. [Doc. 26 at

4]. For relief, Plaintiff seeks 2 million dollars in punitive damages and 2


4
 Plaintiff also alleges that “medical staff” at these three facilities “knew my condition went
on and deprive my State and Federal Constitutional Rights.” [Doc. 26 at 6]. Because
Plaintiff fails to name any member of the medical staff as a Defendant in this matter and
because this allegation is far too vague and insufficient in any event, the Court declines
to address any potential claim Plaintiff may have intended to assert any further.
                                              4

         Case 5:19-cv-00092-MR Document 27 Filed 07/28/20 Page 4 of 8
million dollars in “mental, physicial[, and] emotional damages.” [Id. at 6, 7].

II.   STANDARD OF REVIEW

      Because Plaintiff is proceeding in forma pauperis, the Court must

review the Complaint to determine whether it is subject to dismissal on the

grounds that it is “frivolous or malicious [or] fails to state a claim on which

relief may be granted.” 28 U.S.C. § 1915(e)(2). Furthermore, under § 1915A

the Court must conduct an initial review and identify and dismiss the

complaint, or any portion of the complaint, if it is frivolous, malicious, or fails

to state a claim upon which relief may be granted; or seeks monetary relief

from a defendant who is immune to such relief.

      In its frivolity review, this Court must determine whether the Complaint

raises an indisputably meritless legal theory or is founded upon clearly

baseless factual contentions, such as fantastic or delusional scenarios.

Neitzke v. Williams, 490 U.S. 319, 327-28 (1989). Furthermore, a pro se

complaint must be construed liberally. Haines v. Kerner, 404 U.S. 519, 520

(1972).    However, the liberal construction requirement will not permit a

district court to ignore a clear failure to allege facts in his Complaint which

set forth a claim that is cognizable under federal law. Weller v. Dep’t of Soc.

Servs., 901 F.2d 387 (4th Cir. 1990).




                                         5

          Case 5:19-cv-00092-MR Document 27 Filed 07/28/20 Page 5 of 8
III.   DISCUSSION

       When a plaintiff amends his complaint, any preceding complaints are

superseded and no longer have any force. Younger v. City of Mt. Ranier,

238 F.3d 567, 573 (4th Cir. 2001). As such, the Court must take Plaintiff’s

Second Amended Complaint as it stands. Taking Plaintiff’s allegations as

true for the purposes of initial review, and construing all inferences in

Plaintiff’s favor, the Court finds that Plaintiff has again failed to state a claim

against any Defendant.

       While Plaintiff again names Meredith Ellington as a Defendant (even

though he had previously dropped her as a defendant), he makes no

particular allegations regarding her or her alleged conduct. Plaintiff only

vaguely alleges that “the ADA Coordinators” at Alexander and Johnston

“denied [his] Federal Rights under the American with Disabilities Act (ADA).”

[Doc. 26 at 4]. Plaintiff’s allegations are likewise insufficient to state claims

against the Doe Defendant ADA Coordinators. A plaintiff may name Doe

defendants where he does not know the identity of individuals against whom

he believes he has a claim. Such plaintiff, however, must actually identify the

particular conduct by a particular, though unidentified, defendant from which

such plaintiff believes his claim arises.      Here, Plaintiff has not alleged

conduct specific to any Doe Defendant.             Plaintiff’s vague allegations


                                         6

         Case 5:19-cv-00092-MR Document 27 Filed 07/28/20 Page 6 of 8
regarding the violation of his rights and that he was not awarded gain time

credit to which he was entitled are not sufficient to maintain a claim.

      Because Plaintiff has essentially twice previously been allowed to

amend his Complaint and because he has already declined to follow express

instructions by the Court in amending his complaint, see Docs. 3, 24, 25, 26,

the Court will dismiss Plaintiff’s Second Amended Complaint with prejudice.

See Green v. Wells Fargo Bank, N.A., 790 Fed. App’x 535, 536 (4th Cir.

2020).

      Furthermore, as Plaintiff has previously been advised, any claim

Plaintiff may have against officials or employees at Johnston Correctional

Institution does not lie in this District. 28 U.S.C. § 1391(b); Doc. 25 at 4-5.

The Doe Defendant ADA Coordinators at Johnston, therefore, would be

dismissed in any event.

      Finally, as to Defendant NCDPS, neither the State of North Carolina

nor its agencies constitute “persons” subject to suit under Section 1983. Will

v. Mich. Dep’t of State Police, 491 U.S. 58 (1989). Furthermore, the Eleventh

Amendment bars Plaintiff’s suit for monetary damages against the State of

North Carolina and its various agencies. See Ballenger v. Owens, 352 F.3d

842, 844-45 (4th Cir. 2003). As such, again, Defendant NCDPS would also

be dismissed in this matter.


                                       7

         Case 5:19-cv-00092-MR Document 27 Filed 07/28/20 Page 7 of 8
IV.   CONCLUSION

      For the reasons stated herein, the Court will dismiss Plaintiff’s Second

Amended Complaint with prejudice.

                                   ORDER

      IT IS, THEREFORE, ORDERED that Plaintiff’s Second Amended

Complaint [Doc. 26] is DISMISSED WITH PREJUDICE.

      The Clerk is respectfully instructed to terminate this action.

      IT IS SO ORDERED.

                                  Signed: July 27, 2020




                                        8

        Case 5:19-cv-00092-MR Document 27 Filed 07/28/20 Page 8 of 8
